Citation Nr: 0824539	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  04-36 980	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico

THE ISSUES

1.  Entitlement to a disability rating higher than 30 percent 
for generalized anxiety disorder.

2.  Entitlement to service connection for hypertension, 
including as secondary to the service-connected general 
anxiety disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to June 
1970 and from August 1980 to January 1981.

This appeal to the Board of Veterans' Appeals (Board) is from 
an April 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In a February 2008 order the United States Court of Appeals 
for Veterans Claims (CAVC or Court) granted a joint motion 
vacating the Board's prior, November 2006, decision that had 
denied service connection for hypertension and a rating 
higher than 30 percent for the generalized anxiety disorder.  
The Court remanded these claims for further development and 
readjudication in compliance with directives specified in the 
joint motion.  The Court dismissed the remaining claim for 
service connection for a malignant neoplasm of the thyroid 
parathyroid neoplasm, including as secondary to Agent Orange 
exposure.  So that claim is no longer on appeal.

To comply with the Court's order, the Board is remanding this 
case to the RO via the Appeals Management Center (AMC) in 
Washington, DC, for the additional development directed .  
Some of this additional development, however, already has 
been completed.  Specifically, the records from the San Juan 
VA Medical Center (VAMC) concerning the treatment the veteran 
received there from March 2005 to May 2006 have been 
obtained.  Hence, a remand for these records is unnecessary.




REMAND

The Court-granted joint motion requires the Board to remand 
this case for:  (1) translations of any Spanish language 
documents, (2) uncertified translations of Spanish to English 
documents, (3) a VA medical opinion that includes the 
examiner's review of the veteran's entire claims file, and 
(4) the San Juan VAMC treatment records from March 2005 to 
May 2006 already mentioned - which already have been 
obtained.

The joint motion specifically identified error on the part of 
the Board due to some untranslated records and translated 
records that were not accompanied by a certified translation 
of that record.  As such, any document transmitted to the 
Court (including one in the record on appeal) in a language 
other than English must be accompanied by an English 
translation that is certified by the translator, pursuant to 
28 U.S.C. § 1746, as true and accurate.  U.S. Vet. App. R. 
3(h).

Regarding the untranslated documents, there is a September 
1968 Report of Medical History associated with the veteran's 
enlistment into the military and a portion of the March 1993 
compensation examination which were not translated from 
Spanish to English.  

With respect to the uncertified translations in the records, 
a translation of an April 1997 letter from the Puerto Rico 
Department of Education, detailing the veteran's poor 
behavior as an employee, was translated from Spanish into 
English, but the translation was not accompanied by any 
indication that it was certified by the translator as true 
and accurate as required under 28 U.S.C. § 1746.  
Other documents lacking this necessary certification include 
a second letter from the Department of Education dated in 
March 2006 and a November 1993 letter from the RO to the 
veteran.  In addition, there is a translation from Spanish 
into English of his May 1997 hearing, and even though it 
identifies the "transcriber/translator" and the translation 
service, there is no indication of any certification to the 
effect of the language required by Rule 3(h).

The veteran's claims also must be remanded because the March 
2005 medical examination was inadequate, as the examiner 
failed to take into account certain records of the veteran's 
prior medical treatment.  The Court has noted the conducting 
of a thorough and contemporaneous medical examination, one 
which takes into account the records of prior medical 
treatment, is required so the evaluation of the claimed 
disabilities will be a fully informed one.  
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Furthermore, the examiner readily acknowledged in his report 
that the claims folder was not available for review, although 
electronic records were available.  Since it is unknown which 
documents were contained in the electronic record as compared 
to the claims file, VA should furnish another medical 
examination in which the examiner is provided the veteran's 
entire claims file and the examiner should render an opinion 
regarding the veteran's claims on the basis of the entire 
claims file.

In addition, the veteran's representative submitted a letter 
in May 2008 indicating the veteran has additional evidence to 
submit and, therefore,  requested the Board remand this case 
to the AMC for initial review of this newly submitted 
evidence.  38 C.F.R. §§ 20.800, 20.1304(c) (2007).

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Obtain English language translations of 
the veteran's September 1968 Report of 
Medical History and of the portion of his 
March 1993 compensation examination.  These 
English translations should be associated 
with the Spanish originals in the claims 
folder so the Board can determine that all 
necessary translations have been obtained.  
In addition, the transcriber must certify 
that the translations are true and accurate 
pursuant to 28 U.S.C. § 1746.



2.  Obtain certifications for the Spanish-to-
English translations of the letters from the 
Puerto Rico Department of Education dated in 
April 1997 and March 2006, the November 1993 
letter from the RO to the veteran, as well as 
the transcript of his May 1997 RO hearing.

3.  Schedule an appropriate VA compensation 
examination to determine whether it is at 
least as likely as not (i.e., 50 percent or 
more probable), that the veteran's 
hypertension is a result of his military 
service - including either proximately due 
to, the result of, or chronically aggravated 
by his service-connected generalized anxiety 
disorder.  The designated examiner must review 
the claims file for the veteran's pertinent 
medical and other history, including a 
complete copy of this remand and the Court-
granted joint motion.  The examiner should 
discuss the rationale of the opinion, whether 
favorable or unfavorable.  

If the examination results are reported in any 
language other than English, the report must 
be translated and certified, and a copy of the 
translation must be associated with the 
examination report.

4.  Then readjudicate the claims in light of 
this and any other additional evidence.  If 
the claims are not granted to the veteran's 
satisfaction, send him and his representative 
a Supplemental Statement of the Case and give 
them time to respond to it before returning 
the file to the Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




